

Exhibit 10.6


CONSENT TO MERGER, JOINDER, WAIVER AND FOURTH AMENDMENT TO
TERM LOAN AGREEMENT


This CONSENT TO MERGER, JOINDER, WAIVER AND FOURTH AMENDMENT TO TERM LOAN
AGREEMENT, dated as of February 28, 2018 (this “Amendment”), is entered into by
and among: (i) MATRIX OIL CORPORATION, a California corporation (“MOC”); (ii)
MATRIX PIPELINE LP, a California limited partnership (“MP”); (iii) MATRIX OIL
MANAGEMENT CORPORATION, a California corporation (“MOMC”); (iv) MATRIX LAS
CIENEGAS LIMITED PARTNERSHIP, a California limited partnership (“MLC”); (v)
MATRIX INVESTMENTS, L.P., a California limited partnership (“MI”); (vi) MATRIX
PERMIAN INVESTMENTS, LP, a Texas limited partnership (“MPI”); (vii) MATRIX
ROYALTY, LP, a Texas limited partnership (“MR,” and MOC, MP, MOMC, MLC, MI, MPI
and MR, each a “Matrix Entity”) and a “Borrower” and, collectively, the
“Borrowers”); (viii) ROYALE ENERGY HOLDINGS, INC., a Delaware corporation
(“Holdings”), (ix) ROYALE ENERGY, INC., a California corporation (“Royale”), (x)
ARENA LIMITED SPV, LLC, a Delaware limited liability company, as administrative
agent for the lenders party to or bound by the Loan Agreement referred to
hereinafter, (in such capacity, together with its successors in such capacity
pursuant to the terms hereof, the “Agent”), (xi) ARENA LIMITED SPV, LLC, a
Delaware limited liability company (“Arena”), in its capacity as a lender, and
(xii) CARGILL INCORPORATED, a Delaware corporation, in its capacity as a lender
(“Cargill”; and collectively, Arena and Cargill are referred as the “Lenders”).
Capitalized terms used herein shall have the respective meanings assigned to
them in Section 1 below.
A. Borrowers and Agent are parties to the Term Loan Agreement dated as of June
15, 2016, as amended by the First Amendment to Term Loan Agreement dated as of
June 30, 2016 and the Second Amendment and Joinder to Term Loan Agreement dated
as of December 30, 2016 and the Third Amendment to Term Loan Agreement dated as
of June 15, 2017 (as the same hereafter further may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), pursuant to which Agent made certain credit extensions to
Borrowers.
B. Agent has extended credit to Borrowers for the purposes permitted in the Loan
Agreement.
C. The parties to the Loan Agreement desire to amend the Loan Agreement on the
terms and conditions in this Amendment.
D. Borrowers are in default under the Loan Agreement for (1) their failure to
satisfy the Current Ratio financial covenant set forth in Section 6.21 of the
Loan Agreement for the months ending November 30, 2017 and December 31, 2017 and
(2) failure to eliminate unsecured Indebtedness more than sixty (60) days beyond
the invoice date, as required under Sections 6.1 of the Loan Agreement, with the
balance thereof and the invoice date identified on Schedule 6(b)(2), attached
hereto (collectively, the “Existing Defaults”).
1

--------------------------------------------------------------------------------

E. Borrowers informed Agent of their intent to enter into that certain Agreement
and Plan of Merger attached hereto as Exhibit A (the “Merger Agreement”), by and
among Borrowers, Holdings (“Holdings”), Royale Merger Sub, Inc., a California
corporation and wholly-owned subsidiary of Holdings (“Royale Merger Sub”),
Matrix Merger Sub, Inc., a California corporation and wholly-owned subsidiary of
Holdings (“Matrix Merger Sub”), Royale, and MOMC, pursuant to which (i) MOMC
merges with and into Matrix Merger Sub with MOMC as the survivor and a
wholly-owned subsidiary of Holdings (the “Matrix/Holdings Merger”, (ii) Royale
merges into Royale Merger Sub and survives as a wholly-owned subsidiary of
Holdings (the “Royale Merger”) and together with the Matrix Merger, the
“Merger”) and (iii) as a condition to and concurrently with the Merger, holders
of all outstanding shares of MOC, and holders of all outstanding partnership
interests of MI, MPI and MLC, will exchange 100% of their respective interests
in such business organization with Holdings for shares of Holdings common stock
or shares of Series B 3.5% Convertible Preferred Stock of Holdings (“Holdings
Preferred Stock”) (collectively, the “Exchanges”), each pursuant to terms of its
respective Exchange Agreement with Holdings substantially in the form attached
to the Merger Agreement (collectively, the “Exchange Agreements”).
F. In connection with the Merger and the Exchanges, MOC will assign to MR GP,
LLC, a Texas limited liability company (“MR GP”) its 0.00% general partnership
interest in MR (the “Assignment”) pursuant to that certain Assignment of General
Partnership Interest in Matrix Royalty, LP in the form attached hereto as
Exhibit B (the “Assignment Agreement”).
G. Immediately following the Merger and the Exchanges, Royale will change its
name to “Royale Energy Funds, Inc.” and Holdings will change its name to “Royale
Energy, Inc.” (the “Name Change”).
H. Although Agent is under no obligation to do so, Agent is willing to (i) waive
the Existing Defaults, (ii) consent to the Merger, the Exchanges and the
Assignment, (iii) consent to the Assignment pursuant to the terms of the
Assignment Agreement, and (iv) consent to the Name Change, but only to the
extent, in each case, in accordance with the terms, subject to the conditions,
and in reliance upon the representations and warranties set forth below.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:
SECTION 1.       Definitions and Interpretations.
(a) Terms Defined in Loan Agreement.  Each term defined in the Loan Agreement
and used herein without definition shall have the meaning assigned to such term
in the Loan Agreement, unless expressly provided to the contrary.
(b) References.  References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary.  References in this
Amendment to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import
2

--------------------------------------------------------------------------------

shall be to this Amendment in its entirety and not only to the particular
Schedule, Exhibit, Article, or Section in which such reference appears. 
Specific enumeration herein shall not exclude the general and, in such regard,
the terms “includes” and “including” used herein shall mean “includes, without
limitation,” or “including, without limitation,” as the case may be, where
appropriate.  Except as otherwise indicated, references in this Amendment to
statutes, sections, or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation referred to. 
References in this Amendment to “writing” include printing, typing, lithography,
facsimile reproduction, and other means of reproducing words in a tangible
visible form.  References in this Amendment to amendments and other contractual
instruments shall be deemed to include all exhibits and appendices attached
thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Amendment.  References in this Amendment to
Persons include their respective successors and permitted assigns.
(c) Sections.  This Amendment, for convenience only, has been divided into
Sections; and it is understood that the rights and other legal relations of the
parties hereto shall be determined from this instrument as an entirety and
without regard to the aforesaid division into Sections and without regard to
headings prefixed to such Sections.
(d) Number and Gender.  Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular.  Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated.  Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
(e) Negotiated Transaction.  Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.
SECTION 2.       Waiver.  Subject to the terms hereof, Agent hereby waives the
Existing Defaults.  Except as provided in the above described defaults, Agent’s
agreement to waive the Existing Defaults (a) in no way shall be deemed an
agreement by the Agent to waive Borrowers’ compliance with the above-described
covenant as of all other dates, to the extent applicable (b) shall not limit or
impair Agent’s right to demand strict performance of the above-described
covenant as of all other dates, and (c) shall not limit or impair Agent’s right
to demand strict performance of all other covenants as of any date.
SECTION 3.       Consent.  Subject to the terms hereof, Agent hereby consents to
(a) the Merger pursuant to the terms of the Merger Agreement, (b) each Exchange
pursuant to terms of the respective Exchange Agreement, (c) the Assignment
pursuant to the terms of the Assignment Agreement, and (d) the Name Change, so
long as, at the time of the Merger, the Exchanges, the Assignment, and the Name
Change, no Event of Default has occurred and is continuing or would exist after
giving effect to the Merger, the Exchanges, the Assignment, and the Name Change
(other than an Event of Default that would result solely because the Merger, any
Exchange, the
3

--------------------------------------------------------------------------------

Assignment, and the Name Change is not permitted under Borrower’s covenants in
the Loan Documents).  The consent set forth in Section 3 is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Agent or the Lenders may now have or may have in the
future under or in connection with any Loan Document. This Amendment shall be
construed in connection with and as part of the Loan Documents and all terms,
conditions, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
SECTION 4.       Joinder and Security Agreement.
(a) Joinder.  With effect as from the date hereof, the Loan Agreement shall
henceforth be read and construed as if Holdings, Royale and MP GP were each
party to the Loan Agreement having all the rights and obligations of a Borrower
under the Loan Agreement, as amended by this Agreement.  Accordingly all
references in any Loan Documents to (a) any “Borrower” shall be treated as
including a reference to each of Holdings, Royale and MP GP, and (b) the Loan
Agreement shall be treated as a reference to the Loan Agreement as supplemented
by this Amendment to the intent that this Amendment and the Loan Agreement shall
be read and construed together as one single agreement.  Each of Holdings,
Royale and MP GP hereby unconditionally and irrevocably assumes all obligations
as a borrower for payment in full and performance in full by each Borrower
(other than itself) of the Obligations.
(b) Security Agreement.  To secure the Obligations, each of Holdings, Royale and
MP GP hereby assumes all obligations under that certain Security Agreement dated
June 15, 2016 (the “Security Agreement”; capitalized terms not otherwise defined
herein for this section 3(b) only shall have the meanings set forth in the
Security Agreement) by Borrowers to and for the benefit of Agent, as secured
party thereunder, and agrees to observe and perform each obligation expressed to
be observed or performed by it thereunder.  In this regard, to secure the
Obligations, each of Holdings, Royale and MP GP hereby grants to Agent a
continuing security interest in, a general lien upon, and a right of set-off
against, the following described Property of Holdings, Royale and MP GP, as
applicable:
(1)         all now existing and hereafter acquired or arising Accounts, Goods,
General Intangibles, Payment Intangibles, Deposit Accounts, Securities Accounts,
Chattel Paper (including, without limitation, Electronic Chattel Paper),
Documents, Instruments, Software, Investment Property, letters of credit, Letter
of Credit Rights, advices of credit, money, As-Extracted Collateral (including
As-Extracted Collateral from Holdings’ or Royale’s, as applicable, present and
future operations, regardless of whether such mineral or gas interests are
presently owned or hereafter acquired by Holdings or Royale, as applicable),
Commercial Tort Claims, Equipment, Inventory, Fixtures and Supporting
Obligations, together with all products of and Accessions to any of the
foregoing and all Proceeds of any of the foregoing (including, without
limitation, all insurance policies and proceeds thereof) save and accept all now
existing and hereafter acquired funds received from and held for the benefit of
participants in turnkey drilling agreement arrangements and reported as Deferred
Drilling Obligations by Royale (“DWI Funds”), and held in a segregated account
at accounts as follows:  (x) Bank of Southern California: Drilling 2016-A MM
Account # 502819677 and Drilling 2017 MM Account #
4

--------------------------------------------------------------------------------

501123148, and (y) Banner Bank: Royale Energy, Inc. 2016-A Drilling MM Account #
59810000121.  For avoidance of doubt, DWI Funds shall not be subject to a
Deposit Account Control Agreement under the Security Agreement.
(2)        to the extent, if any, not included in clause (a) above, Holdings’ or
Royale’s, as applicable, present and future contracts, agreements, arrangements
or understandings (i) for the sale, supply, provision or disposition of any
natural gas, casinghead gas, all other hydrocarbons not defined as oil, carbon
dioxide, and helium or other substances of a gaseous nature (“Gas”), oil or
other minerals by Holdings or Royale, as applicable, or any one or more of its
agents, representatives, successors or assigns to any purchaser or acquirer
thereof, and all products, replacements and proceeds thereof (including, without
limitation, all Gas or oil sales contracts) and (ii) relating to the mining,
drilling or recovery of any mineral, crude oil or gas reserves for the benefit
of or on behalf of Holdings or Royale, as applicable, or any of their agents,
representatives, successors or assigns (including, without limitation, all
contract mining, drilling or recovery agreements and arrangements), and all
products and Proceeds thereof and payments thereunder, together with all
products and Proceeds (including, without limitation, all insurance policies and
proceeds) of and any Accessions to any of the foregoing;
(3)        to the extent, if any, not included in above, all Gas, oil and other
minerals severed or extracted from the ground (specifically including all
“As-Extracted Collateral” of Holdings or Royale, as applicable and all severed
or extracted Gas purchased, acquired or obtained from other parties), and all
Accounts, General Intangibles and products and Proceeds thereof or related
thereto, regardless of whether any such Gas, oil or other minerals are in raw
form or processed for sale;
(4)        to the extent, if any, not included above, each and every other item
of personal Property and fixtures, whether now existing or hereafter arising or
acquired, including, without limitation, all licenses, contracts and agreements
(including, without limitation, Commodity Hedge Agreements), and all collateral
for the payment or performance of any contract or agreement, together with all
products and Proceeds (including all insurance policies and proceeds) and any
Accessions to any of the foregoing;
(5)        all present and future business records and information, including,
without limitation, computer tapes and other storage media containing the same
and computer programs and software (including, without limitation, source code,
object code and related manuals and documentation and all licenses to use such
software) for accessing and manipulating such information; and
(6)        any additional Property of Holdings or Royale, as applicable, from
time to time delivered to or deposited with Secured Party as security for the
Secured Obligations or otherwise pursuant to the terms of this Security
Agreement.
(c) Representations and Warranties.  Each of Holdings and Royale agrees that the
representations and warranties contained in the Security Agreement shall be true
and correct as of the date hereof with regard to Holdings and Royale, as the
case may be, without giving effect to provisions that would give effect to such
representations and warranties relate as of an earlier date.
5

--------------------------------------------------------------------------------

SECTION 5.       Amendments.  Effective as of the date first written above, the
Loan Agreement is hereby amended as follows:
(a) Definitions.   Section 1.1 of the Loan Agreement is hereby amended by
substituting the following definition in lieu of the version of such term
contained in the Loan Agreement:
“Maturity Date” shall mean April 15, 2018.
“Contract Rate” shall mean a daily interest rate equal to the per annum interest
rate equal to the Adjusted LIBO Rate for each relevant day, plus 14 percent
(14%) converted to a daily rate on the basis of a year of 360 days and the rate
so determined for each relevant day being applied on the basis of actual days
elapsed (including the first day, but excluding the last day) during the period
for which interest is payable at such rate, but in no event shall any such rate
exceed, as to any Lender, the Highest Lawful Rate.
SECTION 6.       Conditions Precedent to Effectiveness of this Amendment. The
effectiveness of this Amendment is subject to the fulfillment of the following
conditions:
(a) Documents.  Borrowers shall have delivered, or caused to be delivered, to
Agent all of the following agreements, documents, instruments and other
deliverables, each of which shall be in form and substance satisfactory to
Agent:
(1)        This Amendment executed by Borrowers;
(2)        The Pledge Agreement in the form attached hereto as Exhibit C, duly
executed by Holdings, in favor of Agent, pledging all of Holdings’ assets;
(3)        All certificates or instruments representing or evidencing the equity
interests of MOMC and of Royale owned by Holdings, along with duly executed
instruments of transfer or assignments in blank, with signatures appropriately
guaranteed.  To the extent the equity interests of MOMC or of Royale owned by
Holdings are uncertificated as of the date hereof, (i) upon execution of this
Amendment, Holdings shall have provided Agent with evidence that entries have
been made in the books of Holdings to effect the pledge of the equity interests
of MOMC and of Royale owned by Holdings to Agent, as provided in, and in
accordance with, applicable provisions of the UCC, all in form and substance
reasonably satisfactory to Agent such that Agent shall have “control” thereof
(as defined in the UCC) as of the date hereof and (ii) promptly upon such equity
interests being certificated, Holdings shall deliver such certificates or
instruments representing or evidencing the equity interests of MOMC or of
Royale, as the case may be, owned by Holdings to Agent, along with duly executed
instruments of transfer or assignments in blank, with signatures appropriately
guaranteed;
(4)        For each of Holdings, MOMC and Royale:  (a) a true and complete copy
of its articles of incorporation and bylaws, and all amendments thereto, a
certificate of incumbency of all of its officers who are authorized to execute
or attest to this Amendment and to any of the Loan Documents, and a true and
complete copy of resolutions approving the Loan Documents and authorizing the
transactions contemplated in this Amendment and the other Loan
6

--------------------------------------------------------------------------------

Documents; (b) certificates of existence, good standing and qualification to do
business issued by the appropriate governmental officials in the state of its
formation; and (c) all certificates, resolutions, and consents required by Agent
applicable to the foregoing;
(5)       (A) The executed legal opinion of Porter Hedges LLP, concerning
certain legal matters with respect to the Matrix Entities, in substantially the
form and substance provided to Agent in connection with closing pursuant to the
Loan Documents, and (B) the executed legal opinion of Strasburger & Price, LLP,
concerning certain legal matters with respect to the Holdings and Royale, in
substantially the form and substance provided to Agent by Borrowers’ counsel in
connection with closing pursuant to the Loan Documents; and
(6)        Such other documents, instruments and information as Agent may
reasonably request.
(b) Representations and Warranties.  The representations and warranties
contained herein shall be true and correct as of the date hereof and the
representations and warranties contained in the Loan Agreement and the other
Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date; and
(1)        with regard to Holdings and Royale, without giving effect to
provisions that would give effect to such representations and warranties relate
as of an earlier date; and
(2)        with regard to unsecured Indebtedness under Sections 6.1, excluding
all unsecured accounts payable which are unpaid more than sixty (60) days beyond
the invoice date, which such unsecured accounts payable, the balance thereof and
the invoice date are identified on Schedule 6(b)(2), attached hereto; and
(3)        with regard to Indebtedness of Royale and Holdings under Section 6.1,
excluding all obligations of Royale and Holdings to Joe Paquette and all
Indebtedness in the form of accounts payable more than sixty (60) days past the
invoice date, which such obligations and unsecured accounts payable, the balance
thereof and the maturity date, regarding such obligations, or the invoice date,
regarding such unsecured accounts payable, are identified on Schedule 6(b)(3),
attached hereto.
(c) No Default or Event of Default. Each Borrower shall be in material
compliance with all the terms and provisions set forth herein and in each Loan
Document on its part to be observed or performed, and at the time of and
immediately after giving effect to this Amendment, no Event of Default exists,
has occurred and is continuing or would result from the execution, delivery or
performance of this Amendment or the transaction contemplated hereby. In the
event Agent determines to close the transactions contemplated by the Amendment,
despite the existence of any Event of Default, such action shall not constitute
a waiver by Agent of any such Event of Default, and Agent reserves all rights
with respect thereto.
(c) Payment of Fees.  Borrowers shall have paid (i) a fully earned,
non-refundable amendment fee to Agent in the amount of $200,000.00; provided,
that such amendment fee shall be paid-in-kind and added to the principal balance
of the Loan, rather than paid in cash,
7

--------------------------------------------------------------------------------

(ii) $57,750 to Jackson Walker L.L.P. for legal fees and expenses incurred in
connection with the Agreement, the other Loan Documents and this Amendment, and
(iii) all other fees, costs and expenses owed to or incurred by Agent and
Lenders arising in connection with the Loan Agreement, the other Loan Documents,
or this Amendment;
SECTION 7.       Conditions Subsequent. Borrowers shall cause the following
conditions to be satisfied in full by March 15, 2018, the failure of any of
which shall permit Agent to declare an Event of Default:
(a) Either (i) raise Two Million and No/100 Dollars ($2,000,000.00) of cash
equity proceeds to be placed in the block account, or (ii) retain an asset
advisor firm acceptable to Agent to initiate the sale of Borrowers, including,
but not limited to MOMC, Holdings, and Royale as structured after giving effect
to the Merger;
(b) Updated schedules to the Loan Agreement which shall be attached hereto as
Exhibit D; and
(c) Such other documents as reasonably requested by Agent.
SECTION 8.       Effect on Loan Documents.
(a) The Loan Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms.  The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power or remedy of Agent under the Loan Agreement or any other Loan
Document.  The consents and modifications herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse future non-compliance with
the Loan Documents and shall not operate as a consent to any further or other
matter under the Loan Documents. This Amendment shall constitute a Loan
Document.
(b) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
SECTION 9.       Representations and Warranties.  Each Borrower hereby confirms,
represents and warrants to Agent that the representations and warranties set
forth in the Loan Documents are true and correct in all material respects as if
made as of the date hereof,
(1)        with regard to the Matrix Entities, to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date;
(2)        with regard to Holdings and Royale, without giving effect to
provisions that would give effect to such representations and warranties relate
as of an earlier date;
8

--------------------------------------------------------------------------------

(3)        with regard to unsecured Indebtedness under Sections 6.1, excluding
all unsecured accounts payable which are unpaid more than sixty (60) days beyond
the invoice date, which such unsecured accounts payable, the balance thereof and
the invoice date are identified on Schedule 6(b)(2), attached hereto; and
(4)        with regard to Indebtedness of Royale and Holdings under Section 6.1,
excluding all obligations of Royale and Holdings to Joe Paquette and all
Indebtedness in the form of accounts payable more than sixty (60) days past the
invoice date, which such obligations and unsecured accounts payable, the balance
thereof and the maturity date, regarding such obligations, or the invoice date,
regarding such unsecured accounts payable, are identified on Schedule 6(b)(3),
attached hereto.
Any default by any Borrower, Holdings or Royale in its warranties and
representations made in this Amendment shall constitute an additional Event of
Default under the Loan Agreement, as amended hereby. Each Borrower, Holdings and
Royale further represents and warrants to Agent that:
(a) it has full corporate or company power and authority to execute and deliver
this Amendment and the other agreements, documents and instruments entered into
in connection herewith (collectively, the “Other Amendment Documents”), and to
perform its obligations hereunder and thereunder;
(b) upon the execution and delivery of this Amendment, this Amendment and the 
Loan Agreement are valid, binding and enforceable upon it in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity;
(c) the execution, delivery and performance of this Amendment and/or the Other
Amendment Documents do not and will not contravene, conflict with, violate or
constitute a default under (i) the organizational documents of such Borrower or
(ii) any applicable law, rule or regulation, or any judgment, decree or order or
any agreement, indenture or instrument to which such Borrower is a party or is
bound or which is binding upon or applicable to all or any portion of its
property; and
(d) no Event of Default exists (after giving effect to this Amendment).
SECTION 10.    Costs and Expenses.  The Borrowers, Holdings and Royale shall
reimburse Agent on demand for all reasonable costs and expenses incurred in the
preparation, negotiation and execution of this Amendment and the documents
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable costs, expenses and
fees of counsel for Agent.
SECTION 11.     Affirmation.  Each Borrower, Holdings and Royale hereby affirms,
acknowledges and agrees that:
 (a) the execution, delivery and performance of this Amendment by Agent shall
not be deemed or construed to be a satisfaction, restatement, novation, or
release of the Loan Agreement or of any of the other Loan Documents or of the
liabilities of Borrowers, Holdings or
9

--------------------------------------------------------------------------------

Royale to Agent.  Neither the execution, delivery and performance of this
Amendment by Agent nor any actions taken or not taken by Agent prior to the
execution of this Amendment or pursuant hereto or under the Loan Documents shall
be deemed or construed as a waiver by Agent of any rights and remedies and Agent
reserves all of its rights and remedies including those in connection with any
existing defaults as of the date hereof.  None of the Borrowers, Holdings or
Royale have any defenses, setoffs, claims, counterclaims or causes of action of
any kind or nature whatsoever with respect to the Loan Documents or their
liabilities thereunder to Agent, or with respect to any other documents or
instruments now or heretofore evidencing, securing or in any way relating to any
of such liabilities or the Loan Documents, or with respect to the administration
or funding of any of the Obligations; and
(b) The Borrowers, Holdings and Royale each agree that no failure to exercise
and no delay in exercising, on the part of Agent, any right, remedy, power or
privilege hereunder or under the Loan Documents, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  Each Borrower,
Holdings and Royale further agrees that the rights, remedies, powers and
privileges provided herein and in the Loan Documents are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.  Each
Borrower, Holdings and Royale further agrees that no remedy conferred upon Agent
under the Loan Documents or this Amendment is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given under the Loan Documents or this Amendment
or now or hereafter existing at law or in equity or by statute or any other
provision of law.
SECTION 12.    Ratification of Liability; Amendment.  Each Borrower, Holdings
and Royale, as a debtor, grantor, pledgor, guarantor or assignor, or in any
similar capacity in which it has granted Liens or acted as an accommodation
party or guarantor, as the case may be, hereby ratifies, confirms and reaffirms
its liabilities, its payment and performance obligations (contingent or
otherwise) and its agreements under the Loan Documents to the extent such Person
is a party thereto, all as amended by this Amendment, and the Liens granted,
created and perfected thereby, and acknowledges that (a) it has no defenses,
claims or set-offs to the enforcement of such liabilities, obligations and
agreements, (b) Agent has fully performed all obligations to such Person which
Agent may have had or have on and as of the date hereof, (c) the Obligations
evidenced by the Note are secured under the Loan Documents (and, as necessary,
such Loan Document shall be deemed to have been amended hereby to effectuate the
foregoing), and (d) other than as specifically set forth herein, Agent does not
waive, diminish or limit any term or condition contained in the Loan Documents. 
Agent’s agreement to the terms of this Amendment or any future waiver and/or
amendment of the Loan Agreement or any other Loan Document shall not be deemed
to establish or create a custom or course of dealing among the Borrowers or
Agent, or any of them.  This Amendment and the Other Amendment Documents contain
the entire agreement among the Borrowers, Holdings and Royale and Agent
contemplated by this Amendment.
SECTION 13.    Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument, and any facsimiled
or photocopied signatures hereto shall be deemed original signatures hereto, all
of which shall be equally valid.
10

--------------------------------------------------------------------------------

SECTION 14.     Further Assurances.  Each Borrower, Holdings and Royale
covenants and agrees that it will at any time and from time to time do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, documents and instruments as reasonably may be
required by the Agent in order to effectuate fully the intent of this Amendment.
SECTION 15.    Severability.  If any term or provision of this Amendment or the
application thereof to any party or circumstance shall be held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the validity, legality and enforceability of the remaining terms and provisions
of this Amendment shall not in any way be affected or impaired thereby, and the
affected term or provision shall be modified to the minimum extent permitted by
law so as most fully to achieve the intention of this Amendment.
SECTION 16.     Captions.  The captions in this Amendment are inserted for
convenience of reference only and in no way define, describe or limit the scope
or intent of this Amendment or any of the provisions hereof.
SECTION 17.    Governing Law; Waiver of Jury Trial.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AND THE OTHER
AMENDMENT DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE GOVERNING OR CHOICE OF LAW PROVISIONS SET FORTH IN THE LOAN
AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS
OF THE LOAN AGREEMENT.
SECTION 18.    Release.  (a)  Each Borrower, Holdings and Royale acknowledge
that Agent would not enter into this Amendment without each Borrowers’,
Holdings’, and Royale’s assurance hereunder.  Except for the obligations arising
hereafter under this Amendment and the other Loan Documents, each Borrower,
Holdings and Royale hereby absolutely discharge and release Agent, any lender
under the Loan Documents, any Person that has obtained any interest from Agent
or any lender under any Loan Document and each of Agent’s former and present
partners, stockholders, officers, directors, employees, successors, assignees,
affiliates, agents and attorneys (collectively, the “Releasees”) from any known
or unknown claims which any Borrower, Holdings or Royale now has against Agent
or any other Releasee of any nature arising out of or related to any Borrower or
any of its Subsidiaries, any dealings with any Borrower, Holdings or Royale, any
of the Loan Documents or any transactions pursuant thereto or contemplated
thereby, any collateral of any Person that previously secured or now or
hereafter secures any of the Obligations, or any negotiations for any
modifications to or forbearance or concessions with respect to any of the Loan
Documents, in each case whether founded in contract, in tort or pursuant to any
other theory of liability; provided however that such release shall not be
available as to any Releasee to the extent such claims resulted from the gross
negligence or willful misconduct of such Releasee or a material breach of its
obligations under the Loan Agreement by such Releasee.
 (b) The provisions, waivers and releases set forth in this section are binding
upon Borrower, Holdings and Royale and such Person’s agents, employees, assigns
and successors in
11

--------------------------------------------------------------------------------

interest, as well as the stockholders or other equityholders of any of the
foregoing.  The provisions, waivers and releases of this section shall inure to
the benefit of each Releasee.
(c) Borrowers, Holdings or Royale each hereby warrant and represent that they
are the sole and lawful owner of all right, title and interest in and to all of
the claims released hereby and none of any Borrower, Holdings or Royale has
heretofore voluntarily, by operation of law or otherwise, assigned or
transferred or purported to assign or transfer to any person any such claim or
any portion thereof. Borrowers, Holdings or Royale shall indemnify and hold
harmless Agent from and against any claim, demand, damage, debt, liability
(including payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any assignment or transfer.
(d) The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment, the Loan
Agreement and each other Loan Document, and/or Agent’s actions to exercise any
remedy available under the Loan Agreement and the other Loan Documents or
otherwise.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the day and year first written above.
BORROWERS:
MATRIX OIL CORPORATION


By:  /s/ Johnny Jordan
 Johnny W. Jordan
 President
MATRIX PIPELINE L.P.
By:     Matrix Oil Corporation,
 its general partner


 By:  /s/ Johnny Jordan
 Johnny W. Jordan
 President
MATRIX OIL MANAGEMENT CORPORATION
By:  /s/ Johnny Jordan
 Johnny W. Jordan
 Vice President
MATRIX LAS CIENEGAS LIMITED PARTNERSHIP
By:      Matrix Oil Management Corporation,
 its general partner
By:  /s/ Johnny Jordan
 Johnny W. Jordan
 Vice President


[SIGNATURE PAGES CONTINUE]
13

--------------------------------------------------------------------------------

MATRIX INVESTMENTS, L.P.
By:      Matrix Oil Management Corporation,
 its general partner
By:  /s/ Johnny Jordan
 Johnny W. Jordan
 Vice President
MATRIX PERMIAN INVESTMENTS, LP
By:      Matrix Oil Management Corporation,
 its general partner
By:  /s/ Johnny Jordan
 Johnny W. Jordan
 Vice President
MATRIX ROYALTY, LP
By:      Matrix Oil Management Corporation,
 its general partner
By:  /s/ Johnny Jordan
 Johnny W. Jordan
 Vice President




[SIGNATURE PAGES CONTINUE]
14

--------------------------------------------------------------------------------

HOLDINGS
ROYALE ENERGY HOLDINGS, INC.


By:  /s/ Jonathan Gregory
Name:  Jonathan Gregory
Title:  Chief Executive Officer


ROYALE:
ROYALE ENERGY, INC.


By:  /s/ Jonathan Gregory
Name:  Jonathan Gregory
Title:  Chief Executive Officer




[SIGNATURE PAGES CONTINUE]
15

--------------------------------------------------------------------------------

AGENT:
ARENA LIMITED SPV, LLC
as Agent


By:                                                                          
Name:                                                                     
Title:                                                                       


LENDER:
ARENA LIMITED SPV, LLC

By:                                                                          
Name:                                                                     
Title:                                                                       

[SIGNATURE PAGES CONTINUE]
16

--------------------------------------------------------------------------------

LENDER:
CARGILL INCORPORATED



By:                                                                          
Name:                                                                     
Title:                                                                       

[END OF SIGNATURE PAGES]



17